DETAILED ACTION
Status of Claims:
Claims 16-30 are pending.
Claims 16-19, 21, 22, 24-27, 29 and 30 are amended.
This Action is Made Final.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 6/10/2022 have been fully considered but they are not persuasive. The applicant argues that Herwig does not teach adding a carbon source that is not present or essentially not present in the hypersaline wastewater because Herwig teaches that glycerol is present in the brine in a concentration of 1.5 g/L in example 4. Although the applicant is correct that Herwig teaches glycerol present in the hypersaline solution the limitation of “essentially not present” as currently claimed is not defined in the specification, and therefore would be open to include the concentration of glycerol present in the hypersaline solution of Herwig. The concentration of glycerol in Herwig is not high enough for the desired reaction to occur, and needs to be added in a higher concentration from the medium (“the medium components which were necessary for the microbial growth were added to the brine…since the glycerol concentration of the brine was ca. 1.5 g/l…the substrate concentration was completed to 10 g/l…”) (see pg. 14 lines 15-19).  The applicant argues the Herwig does not teach at least one organic compound distinct from the organic compound present in the hypersaline solution. This argument is not persuasive because Herwig teaches that glycerol is not the only TOC component in the wastewater (see pg. 4 lines 5-8).
The applicant argues that the “instant amendment requires that the added substrate must serve as a carbon source.” This argument is not persuasive because it is not claimed. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the added substrate must serve as a carbon source) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The claims do not require that the added substrate be a carbon source, only that it not be essentially present and Herwig teaches that the defined medium contain all the necessary growth elements (substrates) that are not present in the hypersaline solution (see pg. 6 lines 3-5). Therefore, the added substrate is not present, or essentially not present in the hypersaline solution, as explicitly disclosed by Herwig. It is noted that the amended claim presented in the arguments does not appear to match the entered amended claims. 
Applicant argues that there are unexpected results associated with adding glycerol to a hypersaline solution in which glycerol is not originally present. This argument is not persuasive because the original makeup of the hypersaline solution is not provided, and because no comparison is made with a hypersaline solution in which a small amount of glycerol is present. This argument is also not persuasive because claim 1 is anticipated by Herwig. 
The applicant argues that one skilled in the art would not consider a continuous process to be an effective choice because Herwig teaches that higher brine levels lead to decreased activity. This argument is not persuasive because Herwig teaches a continuous process. 
The amendments do not overcome the double patenting rejection. Therefore, the double patenting rejection is maintained.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 16, 17 and 23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 17 and 18 of copending Application No. 16/956,520 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding Claim 16:
	The claims of the copending application disclose the method for reducing the amount of organic compounds in wastewater (nitrobenzene etc.) (see claim 17), comprising (a) providing or obtaining a wastewater comprising NaCl in a concentration of at least 6% (w/v) (see claim 18), (b) contacting said hypersaline wastewater with a halophilic microorganism (contacting with Haloferax mediterranei) (see claim 17), and (c) reducing the amount of organic compounds by said halophilic microorganism in the presence of at least one substrate (see claim 21) which has been added to the wastewater and which allows for the continuous growth of said halophilic microorganism. The claims of the copending application further teach that a substrate has been added to the composition (see claim 21) The claims do not explicitly teach that the reduction of the amount of organic components is carried out as a continuous process in bioreactor. However, given the finite number of predictable solutions (continuous or batch) one skilled in the art would have found it obvious through routine experimentation to try a continuous process. Additionally, it is known that treatment of organics in hypersaline water can be done in a batch or continuous process (see WO 2013/124375, pg. 7 2nd paragraph) 
Regarding Claim 17:
	The claims of the copending application disclose the method of claim 16, wherein the halophilic microorganism is an extremely halophilic microorganism such as Haloferax mediterranei (see claim 17).
Regarding Claim 23:
	The claims of the copending application disclose the method of claim 16, wherein the amount of at least one organic compound selected from the group consisting of nitrobenzene, formate, phenol, methylenedianiline, in particular 4,4'-Methylenedianiline (MDA), and aniline is reduced (see claim 17), and/or wherein the amount of total organic carbon (TOC) is reduced, in particular wherein the amount of the at least one organic compound or of the total organic carbon is reduced by at least 30%.	
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 16, 17, 19, 23-25 and 30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 11/247,925. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding Claim 16:
	The claims of the patent disclose the method for reducing the amount of organic compounds (aniline) in wastewater (see claim 1), comprising (a) providing or obtaining a wastewater comprising NaCl in a concentration of at least 6% (w/v) (8%) (see claim 2), (b) contacting said hypersaline wastewater with a halophilic microorganism (halophilic microbial stain) (see claim 1), and (c) reducing the amount of organic compounds by said halophilic microorganism in the presence of at least one substrate which has been added to the wastewater and which allows for the continuous growth of said halophilic microorganism (see claim 6). The claims do not explicitly teach that the reduction of the amount of organic components is carried out as a continuous process in bioreactor. However, given the finite number of predictable solutions (continuous or batch) one skilled in the art would have found it obvious through routine experimentation to try a continuous process.  The claims do not explicitly teach that the substrate is not present or essentially present in the hypersaline wastewater. However, given the finite number of predicable solutions (the substrate present in the hypersaline solution or added to the hypersaline solution) it would have been obvious to one skilled in the art, through routine experimentation to add the substrate when not present in the hypersaline wastewater. 
Regarding Claim 17:
	The claims of the patent disclose the method of claim 16, wherein the halophilic microorganism is an extremely halophilic microorganism (able to survive in concentrations greater than 8% w/v therefore they are extremely halophilic) such as Haloferax mediterranei.
Regarding Claim 19:
	The claims of the patent disclose the method of claim 16, wherein the bioreactor is connected with a cell separation device which continuously separates the cells of the halophilic microorganism to obtain a filtrate of the treated wastewater (see claim 12), in particular wherein the cell separation device comprises a filter, in particular a membrane filter, which allows for the continuous separation of the cells of the halophilic microorganism from the first portion of the treated wastewater to obtain a filtrate of the treated wastewater.
Regarding Claim 23:
	The claims of the patent disclose the method of claim 16, wherein the amount of at least one organic compound selected from the group consisting of nitrobenzene, formate, phenol, methylenedianiline, in particular 4,4'-Methylenedianiline (MDA), and aniline is reduced, and/or wherein the amount of total organic carbon (TOC) is reduced (aniline is reduced therefore TCO is reduced) (see claim 1), in particular wherein the amount of the at least one organic compound or of the total organic carbon is reduced by at least 30%.
Regarding Claim 24:
	The claims of the patent disclose the method of claim 16, wherein the treated wastewater is concentrated after separation of the cells from the wastewater (see claim 12), and wherein the continuous process further comprises subjecting the treated wastewater or the concentrated treated wastewater to sodium chloride electrolysis (see claim 13), thereby producing chlorine and sodium hydroxide and optionally hydrogen, in particular wherein the sodium chloride electrolysis is selected from membrane cell electrolysis of sodium chloride, in particular membrane electrolysis using oxygen consuming electrodes and diaphragm cell electrolysis of sodium chloride.
Regarding Claim 25:
	The claims of the patent disclose the method of claim 24, wherein the bioreactor is connected via a cell separator (cells are separated therefore a separator is inherent) to a device allowing for sodium chloride electrolysis of the treated wastewater (see claim 14).
Regarding Claim 30:
	The claims of the patent disclose the purification system comprising a bioreactor comprising a hypersaline wastewater and cells of at least one halophilic microorganism (see claim 1), said bioreactor being connected to a cell retention device which allows for continuously separating the cells from the wastewater to obtain a filtrate of treated wastewater, wherein said cell retention device is connected to a device allowing for sodium chloride electrolysis of the treated wastewater (see claim 12).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21 and 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 21:
	Line 5 refers to “the harvest flow” there is insufficient antecedent basis for this limitation within the claims. 

Regarding Claim 22:
	Claim 22 depends from itself. It is not clear what claim 22 is intended to depend from. For the purposes of examination claim 22 will be interpreted as depending from claim 21.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16, 17, 20, 23, 26 and 28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Herwig et al (WO 2013/124375, cited in IDS).

Regarding Claim 16:
	Herwig teaches the method for reducing the amount of organic compounds in wastewater, comprising (a) providing a hypersaline wastewater comprising NaCl in a concentration of at least 6% (w/v) (25%) (see pg. 4, 4th paragraph), and at least one organic compound (TOC) (see pg. 5 lines 20-24), providing a bioreactor and cells of halophilic microorganism present in said bioreactor (continuous bioreactor… for halophilic microorganism) (see pg. 7 lines 7-11), providing at least one added substrate (defined medium) not present or essentially not present in the hypersaline wastewater (growth elements for the strains that are not present in the hypersaline solution) (see pg. 6 lines 3-5), wherein the hypersaline wastewater and the added substrate are continuously fed to the bioreaction (see pg. 12 lines 3-8) (b) contacting said hypersaline wastewater and at least one added substrate with a halophilic microorganism (see pg. 5, 1st paragraph, pg. 3, 2nd paragraph), and (c) reducing the amount of the organic compounds affected by the halophilic microorganism (see pg. 3, 2nd paragraph) in the presence of at least one added substrate (defined medium) (see pg. 6, 2nd paragraph) which has been added to the wastewater and which allows for the continuous growth of said halophilic microorganism, wherein the reduction of the amount of organic components is carried out as a continuous process in bioreactor (see pg. 7, 3rd paragraph), and obtaining treated waste water, and continuously removing the treated waste water from the bioreactor (method is continuous) (see pg. 12 lines 3-8).

Regarding Claim 17:
	Herwig teaches the method of claim 16, wherein the halophilic microorganism Haloferax mediterranei (see pg. 5, 1st paragraph).

Regarding Claim 20:
	Herwig teaches the method of claim 16, wherein total organic content of the hypersaline wastewater obtained or provided in step a) is lower than 400 mg/l (less than 10ppm) (see pg. 5, 3rd paragraph).

Regarding Claim 23:
	Herwig teaches the method of claim 16, wherein the amount of at least one organic compound selected from the group consisting of nitrobenzene, formate, phenol, methylenedianiline, in particular 4,4'-Methylenedianiline (MDA), and aniline is reduced, and/or wherein the amount of total organic carbon (TOC) is reduced (reduction of TOC) (see pg. 3, 2nd paragraph), in particular wherein the amount of the at least one organic compound or of the total organic carbon is reduced by at least 30%. 


Regarding Claim 26:
	Herwig teaches the bioreactor (non-corrosive bioreactor) (see pg. 7, 3rd paragraph) comprising a hypersaline wastewater and at least one substrate (defined medium) (see pg. 6, 2nd paragraph) capable of growing of cells of Haloferax mediterranei (see pg. 5, 1st paragraph), wherein the biomass concentration of the cells of Haloferax mediterranei in the wastewater is a least 10 g/1. Herwig does not disclose the biomass concentration in the wastewater. However, the biomass concentration is interpreted as a method limitation and therefore only adds patentable weight to the extent that the prior art must be capable of the same method. In the instant case as the cells grow (see pg. 6, 2nd paragraph) the bioreactor would be capable of a biomass concentration of at least 10 g/l.

Regarding Claim 28:
	Herwig teaches the bioreactor of claim 12, wherein the biomass concentration in the bioreactor is at least 20 g/l. Herwig does not disclose the biomass concentration in the wastewater. However, the biomass concentration is interpreted as a method limitation and therefore only adds patentable weight to the extent that the prior art must be capable of the same method. In the instant case as the cells grow (see pg. 6, 2nd paragraph) the bioreactor would be capable of a biomass concentration of at least 20 g/l.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Herwig et al (WO 2013/124375, cited in IDS).

Regarding Claim 27:
	Herwig teaches the bioreactor of claim 26.
	Herwig is silent as to the volume of the wastewater. However, it would have been obvious to one skilled in the art to use 1000 liters of wastewater because it is a mere change in size and the size of an article is not a matter of invention (see In re Rose, 105 USPQ 237
(CCPA 1955), MPEP § 2144.04).

Claims 18, 19, 21, 22, 24, 25, and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Herwig et al (WO 2013/124375, cited in IDS) as applied to claim 16 and 24 above, and further in view of Lorantfy et al, the article “Investigation of physiological limits and conditions for robust bioprocessing of an extreme halophilic archaeon using external cell retention system”.

Regarding Claim 18:
	Herwig teaches the method of claim 16.
	Herwig does not teach that the biomass concentration is at least 10 g/l in the bioreactor.
	Lorantfy teaches controlling the biomass concentration in a bioreactor with an external cell retention system (see abstract).
	Herwig and Lorantfy are analogous inventions in the art of bioreactors with halophilic microorganisms. It would have been obvious to one skilled in the art to  increase the biomass concentration in Herwig, as disclosed by Lorantfy in order to increase the biological activity and make the bioprocess more efficient (see Lorantfy, Abstract). It would have further been obvious to one skilled in the art to  increase the biomass concentration to at least 10 g/l because, through routine experimentation one skilled in the art would have been able to optimize the productivity of the bioprocess (see Lorantfy, Abstract). “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation” (see In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art (see In re Boesch, 205 USPQ 215 (CCPA 1980), MPEP § 2144.05, II.).

Regarding claim 19:
	Herwig teaches the method of claim 16.
	Herwig does not disclose a cell separation device which continuously separates the cells of the halophilic microorganism to obtain a filtrate of the treated wastewater. 
	Lorantfy teaches a bioreactor connected with a cell separation device (MF module, filter) which continuously separates the cells of the halophilic microorganism to obtain a filtrate of the treated wastewater (cell free harvest) (see pg. 142, fig. 1, abstract).
	Herwig and Lorantfy are analogous inventions in the art of bioreactors with halophilic microorganisms. It would have been obvious to one skilled in the art before the effective filing date of the invention to add the cell separation device of Lorantfy to the bioreactor of Herwig to  increase the biomass concentration in Herwig, in order to increase the biological activity and make the bioprocess more efficient (see Lorantfy, Abstract). 

Regarding Claim 21:
	Herwig teaches the method of claim 16, wherein the continuous process is controlled by the following parameters (i) concentration of the at least one substrate, and (iii) dilution rate D as the ratio of a volume of an amount of fed hypersaline wastewater per hour to a volume of culture in the bioreactor. These parameters inherently control the continuous process as they are part of the continuous process.
	Herwig does not teach that cells of the halophilic microorganisms are separated from the treated waste water, and wherein at least a portion of the separated cells is reintroduced to the bioreactor or the process is controlled by the recirculation rate.
	Lorantfy teaches a method of processing cells wherein the cells are separated from the treated waste water and wherein at least a portion of the separated cells are reintroduced to the bioreactor (see fig, 1). As there is a reintroduction rate, the process is controlled by the reintroduction rate. The claim does not require controlling the reintroduction rate.
	Herwig and Lorantfy are analogous inventions in the art of bioreactors with halophilic microorganisms. It would have been obvious to one skilled in the art before the effective filing date of the invention to add the cell separation device and cell reintroduction of Lorantfy to the bioreactor of Herwig to  increase the biomass concentration in Herwig, in order to increase the biological activity and make the bioprocess more efficient (see Lorantfy, Abstract). 

Regarding Claim 22:
	Herwig teaches the method of claim 22 (21), wherein the reintroduction rate R is 0.8 to 0.99, and/or the dilution rate D is equal to or larger than 0.05 h-1, and/or the continuous process is carried out under conditions which allow for a growth rate p of the halophilic microorganism of larger than 0.008 h-1 (see pg. 7 2nd paragraph).

Regarding Claim 24:
	Herwig teaches the method of claim 19, wherein the treated wastewater is concentrated after separation of the cells from the wastewater (there is no separation therefore concentration is not required), and wherein the continuous process further comprises subjecting the treated wastewater or the concentrated treated wastewater to sodium chloride electrolysis (process is done before electrolysis) (see pg. 10, 3rd paragraph), thereby producing chlorine and sodium hydroxide and optionally hydrogen.

Regarding Claim 25:
	Herwig teaches the method of claim 24, wherein the bioreactor is connected to a device capable of sodium chloride electrolysis of the treated wastewater (there is electrolysis after the TOC removal therefore it is connected to a device that is capable of electrolysis) (see pg. 10, 3rd paragraph).
	Herwig does not teach that the connection is via a cell separator. 
	Lorantfy teaches a cell separator (MF module) before the treated water discharge stream (cell free harvest) (see pg. 142, fig. 1, abstract). 
	Herwig and Lorantfy are analogous inventions in the art of bioreactors with halophilic microorganisms. It would have been obvious to one skilled in the art before the effective filing date of the invention to add the cell separation device of Lorantfy to the bioreactor of Herwig to  increase the biomass concentration in Herwig, in order to increase the biological activity and make the bioprocess more efficient (see Lorantfy, Abstract). 

Regarding Claim 29:
	Herwig teaches the bioreactor of claim 26.
	Herwig does not disclose a cell retention device which allows for continuously separating the cells from the wastewater to obtain a filtrate of treated wastewater. 
	Lorantfy teaches disclose a cell retention device (MF module) capable of continuously separating the cells from the wastewater to obtain a filtrate (cell free harvest) of treated wastewater (see pg. 142, fig. 1, abstract). 
	Herwig and Lorantfy are analogous inventions in the art of bioreactors with halophilic microorganisms. It would have been obvious to one skilled in the art before the effective filing date of the invention to add the cell retention device of Lorantfy to the bioreactor of Herwig to  increase the biomass concentration in Herwig, in order to increase the biological activity and make the bioprocess more efficient (see Lorantfy, Abstract). 

Claim 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Herwig et al (WO 2013/124375, cited in IDS) in view of Lorantfy et al, the article “Investigation of physiological limits and conditions for robust bioprocessing of an extreme halophilic archaeon using external cell retention system”.

Regarding Claim 30:
	Herwig teaches the purification system comprising a bioreactor comprising a hypersaline wastewater and cells of at least one halophilic microorganism, said bioreactor being connected to a device allowing for sodium chloride electrolysis of the treated wastewater.
	Herwig does not disclose a cell retention device which allows for continuously separating the cells from the wastewater to obtain a filtrate of treated wastewater, wherein said cell retention device is connected to the sodium chloride electrolysis device.
	Lorantfy teaches disclose a cell retention device (MF module) capable of continuously separating the cells from the wastewater to obtain a filtrate (cell free harvest) of treated wastewater (see pg. 142, fig. 1, abstract). 
	Herwig and Lorantfy are analogous inventions in the art of bioreactors with halophilic microorganisms. It would have been obvious to one skilled in the art before the effective filing date of the invention to add the cell retention device of Lorantfy between the bioreactor and electrolysis device of Herwig to  increase the biomass concentration in Herwig, in order to increase the biological activity and make the bioprocess more efficient (see Lorantfy, Abstract). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAIRE A NORRIS whose telephone number is (571)272-5133. The examiner can normally be reached M-Th 7:30-5 F: 8-12.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CLAIRE A NORRIS/Primary Examiner, Art Unit 1778                                                                                                                                                                                                        7/5/2022